Citation Nr: 1547461	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to in increased rating for chronic sinusitis, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to December 1992.  

This matter comes before the Board of Veterans' Appeal (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the evaluations for chronic sinusitis and a cervical spine disability from noncompensable to 10 percent, respectively; and denied service connection for obstructive sleep apnea.

The issues of entitlement to an evaluation in excess of 10 percent for chronic sinusitis and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's sleep apnea is proximately due to his service-connected chronic sinusitis.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Additionally, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

The record shows the Veteran has current sleep apnea.  A February 2014 VA examination report reflects a diagnosis of sleep apnea.

The February 2014 VA examiner concluded there was no causal relationship between sleep apnea and sinusitis as there was no scientific evidence to support this contention.  

In March 2014, the Veteran was evaluated by private physician R. Burke.  Dr. Burke noted that, "it may be that his nasal congestion and "chronic sinusitis" contribute to his inability to tolerate his CPAP and may also contribute to his sleep apnea."  

The Veteran was again evaluated in April 2014 by private physician P. Yocum.  Dr. Yocum found that the Veteran's sinusitis had "cascaded into causation for sleep lab proven sleep apnea for which the Veteran has been prescribed and issued a C-PAP machine.  Dr. Yocum also indicated that he had reviewed Dr. Burke's findings and found it instructive and helpful on the issue.  He concluded that "it is more likely than not that [the Veteran's] sleep apnea is directly and causally related to his service connected chronic sinusitis ...."  

The evidence is in relative equipoise.  While the VA examiner referenced the lack of medical literature supporting a causal relationship between sinusitis and sleep apnea, he did not explain whether there was any literature against the claim.  The record contains positive nexus opinions from two private physicians.  While the positive nexus opinions were not accompanied by a detailed rationale, the other evidence of record does not constitute evidence to outweigh these medical opinions. 

Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea as secondary to chronic sinusitis is granted. 


ORDER

Service connection for sleep apnea is granted.  


REMAND

The Veteran has alleged a worsening of his sinusitis and cervical spine disabilities since his most recent VA examination in September 2010.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his chronic sinusitis.  

All opinions and conclusions expressed must be supported by reasons in a report.

2. Schedule the Veteran for a VA examination to assess the current severity of his cervical spine disability.  

The examiner should provide an opinion as to the extent of any additional limitation of motion, in terms of degrees, due to weakened movement, excess fatigability, incoordination, pain, or flare-ups, including after repetitive use. 

If the examiner is unable to provide an opinion as to the degree of any additional impairment without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary to render an opinion. 

The examiner is advised that the Veteran is competent to report the extent of additional loss of motion during flare-ups.  This evidence should be considered along with the other evidence of record.  If the examiner rejects the Veteran's reports, a reason must be provided for doing so.

3.  If any benefit remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


